Motion to change venue of trial of indictment from Oneida County denied. Memorandum: We conclude that defendants have not on this application met their burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Oneida County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an *981appropriate application may then be made. The relief requested in the application before us now is premature. (See, People v DiPiazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, appeal dismissed 35 NY2d 844.) Present—Dillon, P. J., Doerr, Green, Pine and Balio, JJ.